JURGEN KUHR & SONS, A COPARTNERSHIP, AND JURGEN KUHR, LOUIS F. KUHR AND HENRY H. KUHR, PARTNERS, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Jurgen Kuhr & Sons v. CommissionerDocket No. 13436.United States Board of Tax Appeals12 B.T.A. 465; 1928 BTA LEXIS 3536; June 7, 1928, Promulgated *3536  Petitioners' valuation of ewes and lambs at $9 and $5 per head, respectively, as used in closing inventory for the year 1919, is approved.  T. B. Weir, Esq., and F. S. Jacobsen, C.P.A., for the petitioners.  J. E. Marshall, Esq., for the respondent.  LOVE *465  This proceeding is for the redetermination of deficiencies in income tax for the calendar year 1919 in respect of the following persons, members of a copartnership: Jurgen Kuhr$1,046.42Louis F. Kuhr85.13Henry H. Kuhr117.13*466  It is alleged that, in determining the deficiences, which arise by reason of an increase in each petitioner's distributive share of the partnership profits, the Commissioner erred in determining that the market value of certain ewes and lambs as of December 31, 1919, was $10 and $6 per head, respectively, instead of $9 and $5 per head, respectively, as inventoried by petitioners.  Any objection as to the misjoinder of parties petitioner was waived.  FINDINGS OF FACT.  The petitioners are father and sons, who reside at Chinook, Mont.  During the year 1919, they were engaged in the live stock business as a copartnership, *3537  under the name of Jurgen Kuhr & Sons.  The opening inventory of their business for the calendar year 1919 was $170,025.  During the summer of 1919, a drought was experienced and this was followed by a very severe winter, storms having begun in September of that year.  Due to exposure on the range and inadequate food supply, petitioners' sheep lost in weight.  On December 31, 1919, petitioners owned 16,212 ewes and 6,000 lambs which had on that date a value not to exceed $9 and $5 per head, respectively.  Other items entering into the closing inventory amounted to $38,800.  The Commissioner determined that the market value of the ewes and lambs in question was $10 and $6 per head, respectively.  OPINION.  LOVE: Without reviewing the evidence in detail, we are satisfied, upon a consideration of it, that the petitioners must prevail in their contention that the Commissioner erred in increasing the market value, as of December 31, 1919, of the ewes and lambs in question from $9 and $5 per head, respectively, as inventoried by petitioners, to $10 and $6 per head, respectively.  Four witnesses, including Henry H. Kuhr, one of the petitioners, testified as to the market value*3538  of the ewes on December 31, 1919, and one witness and Henry H. Kuhr testified as to the market value of the lambs on December 31, 1919.  All the witnesses had been engaged for many years in dealing in sheep; they were familiar with the weather conditions prevailing in Montana during the year 1919; and they were familiar with market conditions on December 31, 1919.  The highest value placed by any of the witnesses on the ewes in question was $8 per head and the highest value on lambs was $5 per head.  We must hold, therefore, that on the evidence, petitioners' valuation in the closing inventory for 1919 of ewes and lambs was not incorrect.  *467  It does not appear from the record whether the entire deficiencies in question resulted from the Commissioner's action with respect to which error was alleged.  Judgment will be entered under Rule 50.